Exhibit 10.46

 

Board of Director

Corporate Governance Guidelines

 

A. Director Qualification Standards. At least a majority of the outside
directors of the Company shall be independent directors, as such term is defined
by the rules of the New York Stock Exchange. All members of the Compensation
Committee, the Nominating and Governance Committee and the Audit Committee shall
be independent directors. Directors may not serve on more than four other boards
of public traded companies. A director who is also CEO shall not serve on more
than two other boards of public traded companies. Directors shall retire from
the Board on the date of the annual meeting of stockholders following their 70th
birthday, unless an exception is specifically approved by a bylaw amendment
approved by the Board of Directors.

 

B. Meetings of Board of Directors. The non-management directors of the Company
will conduct executive sessions without management present at least twice a
year.

 

C. Director Responsibilities. Directors are expected to attend at least 75% of
the meetings of the Board and all committees of the Board on which they serve.
Directors are expected to devote as much time as is necessary to discharge their
responsibilities as directors of the Company and the committees on which they
serve. Directors shall review in advance the materials furnished to them prior
to meetings.

 

D. Director Compensation. Directors compensation shall be set by the Executive
Compensation Committee of the Board, taking into account practices in comparable
companies. Director compensation shall include an equity based component.

 

E. Director Stock Ownership. Directors who have been a member of the Board for
more than one year are expected to have an investment in the Company’s common
stock in excess of $60,000.



--------------------------------------------------------------------------------

F. Director Orientation and Continuing Education. Directors who are newly
appointed to the Board shall acquaint themselves with the Company’s business and
its policies that apply to directors. They shall also become knowledgeable, if
not already so knowledgeable, about the responsibilities of directors of
publicly traded companies.

 

G. Management Succession. The Board or a committee of the Board composed of
independent directors shall conduct succession planning for the position of
Chief Executive Officer of the Company.

 

H. Annual Performance Evaluation of the Board. The Board shall conduct a
self-examination at least annually to determine whether it and its committees
are functioning effectively. The Nominating and Governance Committee shall
recommend to the Board the guidelines and procedures for Board self-evaluation.

 

I. CEO Evaluation. The Board or a committee of the Board composed of independent
directors shall conduct an annual evaluation of the performance of the CEO. The
Chairman of the Nominating and Governance Committee and the Chairman of the
Compensation Committee shall determine guidelines and procedures for the CEO
evaluation.

 

J. Board Access to Management and Independent Advisors. The Board shall have
regular access to members of the management of the Company. The Board may, in
its discretion, engage independent advisors.

 

K. Lead Director. The Board shall have a Lead Director who acts as chair at the
executive sessions of the board.